DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 11, line 2, insert --.—at the end of the line.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an enhanced display reticle for a range finding device, the reticle comprising:
a display in communication with a rangefinder and an inclinometer, the display defining a live angle meter and a power meter, the live angle meter including a plurality of incline hashes, the power meter including a plurality of strength hashes; and
a processor configured to:
illuminate one or more of the plurality of incline hashes in response to a signal from the inclinometer; and
illuminate one or more of the plurality of strength hashes in response to a signal received from the laser rangefinder;
regarding claim 10, an enhanced display reticle for a range finding device, the reticle comprising:
a display in communication with a rangefinder and an inclinometer, the display defining a live angle meter, a power meter and an object identification indicator adjacent the power meter;
a processor configured to:
provide an indication of an incline angle in response to a signal from the inclinometer for display on the live angle meter;
provide an indication of the strength of a signal received from the laser rangefinder for display by the power meter; and
provide an indication of the reflectance characteristics of the signal received from the laser rangefinder for display by the object identification indicator;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al. (US 2019/0248240) teach a display device for vehicle.
Ono et al. (US 2019/0243053) teach a display device for vehicles.
Otani et al. (US 2016/0091360) teach an instrument device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 07, 2022
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876